Title: From Thomas Jefferson to Robert Montgomery, 20 February 1793
From: Jefferson, Thomas
To: Montgomery, Robert



Sir
Philadelphia, February 20th. 1793

The President of the United States desiring to avail the public of your services as Consul of the United States for the Port of Alicant, in the Kingdom of Spain, I have now the honor of inclosing the Commission and a copy of the Laws of the United States, together with the copy of a Circular letter written to our Consuls and Vice-Consuls, the 26th. of August 1790, to serve as their standing Instructions. I am with sentiments of perfect respect, Sir, &c.

Th: Jefferson

